Case 3:14-cv-02241-LAB-AGS Document 62-3 Filed 01/31/19 PageID.815 Page 1 of 3




               Exhibit A
Products > Wrinkle Treatments and Other Anti-aging Products
 Case 3:14-cv-02241-LAB-AGS Document 62-3 Filed 01/31/19 PageID.816 Page 2 of 3




 Wrinkle Treatments and Other Anti-
 aging Products
 Soaps & Lotions Main Page (/Cosmetics/ProductsIngredients/Products/ucm388824.htm)



 Some products are marketed with claims that they will make people look younger. But are these
 products cosmetics? It depends.

  • Products intended to make people more attractive are generally cosmetics. For example,
    moisturizing is a cosmetic claim. So, if a product is intended to make lines and wrinkles less
    noticeable, simply by moisturizing the skin, it’s a cosmetic. Similarly, makeup or “primers”
    intended to make the signs of aging less noticeable just by hiding them are also cosmetics.
  • But, products intended to affect the structure or function of the body, such as the skin, are
    drugs (http://www.fda.gov/Drugs/default.htm), or sometimes medical devices
    (http://www.fda.gov/MedicalDevices/default.htm), even if they affect the appearance. So, if a
    product is intended, for example, to remove wrinkles or increase the skin’s production of
    collagen, it’s a drug or a medical device.

 Under the law, cosmetics must be safe when consumers use them according to product labeling,
 or the way in which the products are customarily used. But the law does not require cosmetics to
 be approved by FDA before they go on the market. Drugs, however, must have FDA approval for
 both safety and effectiveness before they go on the market. Similarly, medical devices must go
 through FDA’s clearance process.

 FDA is concerned about drug claims made for products marketed as cosmetics, such as skin care
 products with anti-wrinkle or anti-aging claims that involve supposed effects on the structure or
 function of the skin.

 Where to learn more:

 Consumer Updates

  • Are Some Cosmetics Promising Too Much? (/ForConsumers/Consum-
    erUpdates/ucm439270.htm)

 Regulation and Enforcement

  • Is It a Cosmetic, a Drug, or Both? (Or Is It Soap?) (/Cosmetics/GuidanceRegulation/Laws-
    Regulations/ucm074201.htm): To learn about the legal differences between cosmetics and
    drugs
  • "Cosmeceutical (/Cosmetics/Labeling/Claims/ucm127064.htm)": To learn about this
    marketing term Warning Letters Address Drug Claims for Products Marketed as Cosmet-




https://www.fda.gov/Cosmetics/ProductsIngredients/Products/ucm388826.htm
Products > Wrinkle Treatments and Other Anti-aging Products
 Case 3:14-cv-02241-LAB-AGS Document 62-3 Filed 01/31/19 PageID.817 Page 3 of 3


    ics: For examples of anti-aging claims that are considered drug claims (/Cosmetics/Com-
    plianceEnforcement/WarningLetters/ucm081086.htm)
  • Warning Letters Highlight Differences Between Cosmetics and Medical Devices (/Cos-
    metics/ComplianceEnforcement/WarningLetters/ucm081141.htm)
  • Federal Trade Commission Action on L’Oréal Anti-aging Claims for Génifique and Youth
    Code (http://www.ftc.gov/news-events/press-releases/2014/06/loreal-settles-ftc-charges-
    alleging-deceptive-advertising-anti)

 Products and Ingredients

  • Alpha Hydroxy Acids (/Cosmetics/ProductsIngredients/Ingredients/ucm107940.htm) and
    Beta Hydroxy Acids (/Cosmetics/ProductsIngredients/Ingredients/ucm107943.htm) (AHAs
    and BHAs) and Cosmetics: To learn how products may be cosmetics if they contain these
    ingredients at low concentrations, or drugs if the concentrations are higher
  • Mercury Poisoning Linked to Skin Products (/ForConsumers/Consum-
    erUpdates/ucm294849.htm): Consumer Update
  • Soaps and Lotions (/Cosmetics/ProductsIngredients/Products/ucm388824.htm): For
    information on skin care products

 Outside of FDA

  • Federal Trade Commission (http://www.ftc.gov/): The government agency that regulates
    advertising claims



   More in Products
   (/Cosmetics/ProductsIngredients/Products/default.htm)

   Aromatherapy (/Cosmetics/ProductsIngredients/Products/ucm127054.htm)

   Disposable Wipes (/Cosmetics/ProductsIngredients/Products/ucm441465.htm)

   Hair Products (/Cosmetics/ProductsIngredients/Products/ucm127988.htm)

   Makeup (/Cosmetics/ProductsIngredients/Products/ucm134054.htm)

   Nail Care Products (/Cosmetics/ProductsIngredients/Products/ucm127068.htm)

   Soaps & Lotions (/Cosmetics/ProductsIngredients/Products/ucm388824.htm)

   Tanning Products (/Cosmetics/ProductsIngredients/Products/ucm134059.htm)

   Tattoos & Permanent Makeup: Guide to Resources
   (/Cosmetics/ProductsIngredients/Products/ucm107327.htm)




https://www.fda.gov/Cosmetics/ProductsIngredients/Products/ucm388826.htm
